Citation Nr: 1726421	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-11 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a compensable rating for fracture residuals of the right little finger.

2.  Entitlement to a compensable rating for fracture residuals of the left ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2010.  In February 2013 and April 2016, the Board remanded the case for further development to include new VA examinations which were accomplished in April 2013 and September 2016.  


FINDINGS OF FACT

1.  The Veteran's service-connected right little finger disability is manifested by pain and resulting functional impairment to include limitation of motion.  It is not manifested by ankylosis, or amputation to include impairment analogous to amputation.

2.  The Veteran's service-connected left finger disability is manifested by pain and resulting functional impairment to include limitation of motion.  It is not manifested by ankylosis, or amputation to include impairment analogous to amputation.

3.  The competent medical and other evidence of record reflects the service-connected right little finger and left ring finger has resulted in loss of grip strength of the respective hands analogous to mild incomplete paralysis of the ulnar nerve.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating of no more than 10 percent for service-connected fracture residuals of the right little finger are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.47, 4.10, 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5230), 4.124a (Diagnostic Code 8516) (2016).

2.  The criteria for a compensable rating of no more than 10 percent for service-connected fracture residuals of the left ring finger are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5230), 4.124a (Diagnostic Code 8516) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that compensable ratings are warranted for his right and left little finger disabilities due to his functional impairment.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is right hand dominant; thus, it is considered his major extremity for rating purposes.

The record clearly reflects that both the Veteran's service-connected right little finger disability and left ring finger disability are manifested by pain and resulting functional impairment to include limitation of motion.  He described the pain from these fingers at his September 2010 Board hearing, and such complaints were also noted at the August 2009, April 2013, and September 2016 VA examinations.  The VA examinations also found these fingers had limited motion.

Despite the above, the Board notes that under Diagnostic Code 5230, limitation of motion of the ring or little finger, any limitation of motion is noncompensable for both the major and minor extremity.  38 C.F.R. § 4.71a.  Moreover, although 38 C.F.R. § 4.59 and Burton provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion of the little finger.  As explained by the Court in Sowers v. McDonald, 27 Vet.App. 472, 480 (2016), "[r]eading § 4.59 in conjunction with [Diagnostic Code] 5230" would not result in a compensable rating, as "there is no minimum compensable rating available under [Diagnostic Code] 5230, that is, any level of disability warrants a [noncompensable] rating."  Hence, "[b]ecause no impairment of motion warrants a compensable rating under [Diagnostic Code] 5230, reading § 4.59 in conjunction with [Diagnostic Code] 5230, [the Veteran] is not entitled to a compensable rating under" this Diagnostic Code.  Id.  Therefore, a compensable rating is not warranted for loss of range of motion of the little and/or ring finger.  

The Board has also considered the applicability of Diagnostic Code 5227 for ankylosis of the right or little finger.  However, the competent medical evidence, to include all of the aforementioned VA examinations, reflects the Veteran does not have ankylosis in either hand.  Regardless, even if he did have ankylosis, Diagnostic Code 5227 provides only a noncompensable rating for favorable or unfavorable ankylosis for both the major and minor extremity.

The Board notes that neither the right little finger nor left ring finger is manifested by amputation or impairment analogous thereto.  The April 2013 and September 2016 VA examination reports show that the functional impairment of these fingers was not such that no effective function remained other than that which would be equally well served by an amputation with a prosthesis.  Therefore, this case does not warrant consideration of Diagnostic Code 5155 for amputation of the ring finger or Diagnostic Code 5156 for amputation of the little finger.

The Board acknowledges that the Veteran does have a separate rating of 10 percent based upon limitation of motion of the left index and long finger associated with the left ring finger disability pursuant to Diagnostic Code 5229.  Nevertheless, he has not contended a higher rating is warranted for that disability.  Further, a thorough review of the record does not reflect the Veteran has limitation of motion of the right index and/or long finger to warrant a compensable rating under this Code; or that either hand has associated limitation of motion of the thumb that would warrant a compensable rating under Diagnostic Code 5228.

For these reasons, the Board finds the preponderance of the evidence is against entitlement to compensable ratings for his right little finger and left ring finger based upon limitation of motion, ankylosis, and/or amputation; to include as "staged" rating(s) pursuant to Fenderson and Hart.  In making this determination it was cognizant of the fact the Veteran has reported taking medication for his finger pain; and the Court's holding in Jones v. Shinseki, 26 Vet. App. 56 (2012) that in assigning a disability rating, VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Further, it is not clear that the range of motion testing was consistent with all of the requirements of 38 C.F.R. § 4.59 as outline in Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the rating schedule does not provide for a compensable rating based upon limitation of motion or ankylosis of these fingers.  Moreover, there is no evidence, to include the Veteran's own contentions, he would have had amputation of these fingers but for his use of pain medication.

The Veteran, however, reports loss of dexterity of his hands due to the service-connected right little finger and left ring finger.  In addition, the August 2009 VA examination noted decreased strength for pushing, pulling, and twisting; as well as decreased dexterity for twisting, probing, touching, and expression particularly with respect to the left ring finger.  The April 2013 VA examination noted decreased grip strength of 4/5 for the left hand, and normal 5/5 strength for the right hand.  The more September 2016 VA examination revealed decreased grip strength of 3/5 for the left hand, and 4/5 for the right hand; and the examiner indicated this was due to the service-connected finger disabilities.

The Board acknowledges that the rating criteria for the wrist and fingers do not appear to explicitly address impairment for dexterity/grip strength.  Nevertheless, it does appear to be analogous to the criteria for neurologic impairment of the ulnar nerve found at 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Under this Code, a 10 percent rating is assigned for mild incomplete paralysis of either the dominant or non-dominant upper extremity.  The next higher rating is 30 percent for moderate incomplete paralysis of the dominant upper extremity and 20 percent for the non-dominant (minor) upper extremity.  A 40 percent rating is assigned for severe incomplete paralysis of the dominant upper extremity and 30 percent for the minor upper extremity.  A 60 percent rating is warranted for the dominant upper extremity and 50 percent for the minor upper extremity when there is complete paralysis (with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened).

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  For reference and illustrative purposes, that the definitions for "mild" includes not very severe.  WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704. Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

Here, the record reflects the Veteran's impaired grip strength/dexterity of his right and left hands appears to be small in size, degree, or amount; it is not very severe.  It does not appear to be of average or medium quantity, quality, or extent particularly as the September 2016 VA examiner indicated he did not experience flare-ups, and was able to perform administrative/supervisor duties as the owner/operator of his own construction company.  In other words, this impairment appears to be analogous to mild incomplete paralysis, which reflects a compensable rating of no more than 10 percent is warranted for both the right little finger and left ring finger pursuant to the criteria found at Diagnostic Code 8516.  


ORDER

A compensable rating of no more than 10 percent for service-connected fracture residuals of the right little finger is granted, subject to the laws and regulations governing the payment of monetary benefits.

A compensable rating no more than 10 percent for service-connected fracture residuals of the left ring finger is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


